[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Clark v. Twinsburg, Slip Opinion No. 2022-Ohio-3089.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-3089
         THE STATE EX REL . CLARK v. THE CITY OF TWINSBURG ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Clark v. Twinsburg, Slip Opinion No.
                                     2022-Ohio-3089.]
Mandamus—A clerk has a mandatory, ministerial duty to transmit a petition to the
        board of elections for its signature verification ten days after the date on
        which the petition was filed—Limited writ granted.
  (No. 2022-0995—Submitted August 31, 2022—Decided September 2, 2022.)
                                       IN MANDAMUS.
                                   __________________
        Per Curiam.
        {¶ 1} Relator, Lynn A. Clark, seeks a writ of mandamus ordering
respondents—the city of Twinsburg, City Clerk of Council Shannon Collins, and
Law Director Matt Vazzana (collectively, “the city”)—to transmit a referendum
petition to the Summit County Board of Elections. The city refused to transmit the
                            SUPREME COURT OF OHIO




petition to the board on the ground that the measure in question was an
administrative act and therefore not subject to referendum.
       {¶ 2} Because Collins has a ministerial duty to transmit Clark’s petition to
the board, we grant a limited writ ordering her to do so. We express no opinion on
whether the measure in question is an administrative act not subject to referendum.
            I. FACTUAL AND PROCEDURAL BACKGROUND
       {¶ 3} In May 2022, the Twinsburg Planning Commission recommended a
final site plan for a proposed development known as Project Gumbo. The property
to be developed under Project Gumbo is in an “I-2 industrial zoning district.” The
site plan for Project Gumbo included building heights of 45 feet.
       {¶ 4} Resolution No. 57-2022, a resolution to confirm the planning
commission’s approval of the final site plan for Project Gumbo, was on the
Twinsburg City Council’s May 24, 2022 meeting agenda. During the acceptance
of public comments at that meeting, an issue was raised as to whether the height of
various buildings in Project Gumbo complied with Twinsburg’s zoning code.
Following this and other public comments concerning Project Gumbo, the council
continued its consideration of Resolution No. 57-2022 until the next council
meeting, which was scheduled for June 14.
       {¶ 5} After the May 24 meeting, Vazzana investigated the situation and
determined that the maximum height of any building in an I-2 industrial zoning
district is 35 feet. Thereafter, Vazzana revised Resolution No. 57-2022 to include
a stipulation that no building height in Project Gumbo would exceed 35 feet. At its
June 14 meeting, the council passed revised Resolution No. 57-2022, which stated
that the planning commission approved the final site plan of Project Gumbo “with
the condition that the project’s building height not exceed thirty-five feet.”
(Boldface and underlining sic.)
       {¶ 6} On July 13, citing “R.C. 2505 and 2506,” Clark filed a notice of an
administrative appeal of Resolution No. 57-2022 in the Summit County Court of



                                         2
                                January Term, 2022




Common Pleas. That same day, Clark and three other petitioners filed with Collins
a referendum petition seeking to place Resolution No. 57-2022 on the November
8, 2022 general-election ballot. On July 21, however, Vazzana advised Clark that
the referendum petition would not be transmitted to the board, because Resolution
No. 57-2022 was not subject to referendum.
       {¶ 7} Clark commenced this action on August 11, seeking a writ of
mandamus requiring the city to transmit the referendum petition and a certified
copy of Resolution No. 57-2022 to the board. Respondents filed an answer,
denying that Resolution No. 57-2022 is subject to referendum or that they have a
clear legal duty to transmit the referendum petition to the board. The parties
submitted evidence and filed merit briefs in accordance with this court’s expedited
schedule in S.Ct.Prac.R. 12.08. The case is now ripe for decision.
              II. OVERVIEW OF REFERENDUM PROCESS
       {¶ 8} Under Section 9.02 of Twinsburg’s charter, the electors of the city
have reserved the power to approve or reject “any ordinance or other measure
enacted by Council by referendum petition submitted to the Clerk of Council in
accordance with the provisions of the Constitution or laws of Ohio now or hereafter
in effect.” Thus, the referendum process in Twinsburg is governed by R.C. 731.29
through 731.41, except when any procedure in those statutes conflicts with the
charter’s provisions. See State ex rel. Ditmars v. McSweeney, 94 Ohio St.3d 472,
477, 764 N.E.2d 971 (2002).
       {¶ 9} R.C. 731.29, the relevant statute in this case, states:


               When a petition, signed by ten per cent of the number of
       electors who voted for governor at the most recent general election
       for the office of governor in the municipal corporation, is filed with
       the city auditor or village clerk within thirty days after any ordinance
       or other measure is filed with the mayor or passed by the legislative



                                          3
                              SUPREME COURT OF OHIO




        authority of a village, * * * such auditor or clerk shall, after ten days,
        and not later than four p.m. of the ninetieth day before the day of
        election, transmit a certified copy of the text of the ordinance or
        measure to the board of elections. The auditor or clerk shall transmit
        the petition to the board together with the certified copy of the
        ordinance or measure. The board shall examine all signatures on the
        petition to determine the number of electors of the municipal
        corporation who signed the petition. The board shall return the
        petition to the auditor or clerk within ten days after receiving it,
        together with a statement attesting to the number of such electors
        who signed the petition. The board shall submit the ordinance or
        measure to the electors of the municipal corporation, for their
        approval or rejection, at the next general election occurring
        subsequent to ninety days after the auditor or clerk certifies the
        sufficiency and validity of the petition to the board of elections.


(Emphasis added.)
        {¶ 10} Though R.C. 731.29 specifies the city auditor or village clerk as both
the official with whom to file a referendum petition and the official who has the
duty to transmit the petition to the board, it is permissible for a charter municipality
to designate, as Twinsburg has in its charter, a different official to fill those roles.
See Ditmars at 477; see also State ex rel. Julnes v. S. Euclid City Council, 130 Ohio
St.3d 6, 2011-Ohio-4485, 955 N.E.2d 363, ¶ 26-27. And in this case, the city does
not dispute that Collins is the appropriate official with whom Clark had to file the
referendum petition regarding Resolution No. 57-2022. The dispute in this case is
whether Collins has a clear legal duty to transmit the petition to the board for an
examination of the signatures.




                                            4
                               January Term, 2022




                                III. ANALYSIS
                                    A. Laches
       {¶ 11} The city asserts that Clark’s request for a writ of mandamus is barred
by the doctrine of laches. “Extreme diligence and promptness are required in
elections-related matters.” State ex rel. Commt. for the Charter Amendment, City
Trash Collection v. Westlake, 97 Ohio St.3d 100, 2002-Ohio-5302, 776 N.E.2d
1041, ¶ 16. Laches will bar an action when there is (1) an unreasonable delay or
lapse of time in asserting a right, (2) the absence of an excuse for the delay,
(3) actual or constructive knowledge of the injury or wrong, and (4) prejudice to
the opposing party. State ex rel. Carrier v. Hilliard City Council, 144 Ohio St.3d
592, 2016-Ohio-155, 45 N.E.3d 1006, ¶ 8. A laches defense “rarely prevails in
election cases.” State ex rel. Duclos v. Hamilton Cty. Bd. of Elections, 145 Ohio
St.3d 254, 2016-Ohio-367, 48 N.E.3d 543, ¶ 8.
       {¶ 12} Clark acknowledges that on July 21, eight days after submitting the
referendum petition to the city, Vazzana advised the petitioners who had submitted
the referendum petition that the city would not be transmitting the petition to the
board. And the city had not done so by the deadline for transmitting Clark’s
referendum petition to the board under R.C. 731.29. Yet Clark waited until August
11 to file this action. The city argues that Clark’s delay caused this case to
automatically become an expedited election matter under S.Ct.Prac.R. 12.08 and
that the laches defense should bar relief in mandamus.
       {¶ 13} Laches is not a bar to this action. A party asserting a laches defense
must demonstrate that it has been materially prejudiced by the other party’s delay.
See State ex rel. Pennington v. Bivens, 166 Ohio St.3d 241, 2021-Ohio-3134, 185
N.E.3d 41, ¶ 29 (denying laches defense when respondents “[did] not provide any
concrete details as to how their preparation and defense [were] materially
affected”). The city has made no such showing here, relying solely on the fact that
this case would not have been automatically expedited had Clark filed sooner. But



                                         5
                             SUPREME COURT OF OHIO




given the proximity of the November 8 election, it is likely that even if Clark had
filed at the earliest possible time after the case ripened, we would have ordered this
case to be expedited. Under these circumstances, the city has not demonstrated the
material prejudice that would allow a laches defense.
                 B. Jurisdictional-Priority Rule Is Inapplicable
       {¶ 14} The city also argues that this action is barred by the jurisdictional-
priority rule. The jurisdictional-priority rule provides that as between state courts
of concurrent jurisdiction, the tribunal whose power is first invoked acquires
exclusive jurisdiction to adjudicate the whole issue and settle the rights of the
parties. State ex rel. Consortium for Economic & Community Dev. for Hough Ward
7 v. Russo, 151 Ohio St.3d 129, 2017-Ohio-8133, 86 N.E.3d 327, ¶ 8. Because
Clark filed an R.C. Chapter 2506 administrative appeal in common pleas court
before filing this mandamus action, respondents contend that this action should be
dismissed.
       {¶ 15} In general, the jurisdictional-priority rule applies only when the
causes of action are the same in both cases. State ex rel. Shimko v. McMonagle,
92 Ohio St.3d 426, 429, 751 N.E.2d 472 (2001). But this mandamus action and the
administrative appeal in common pleas court involve different claims that seek
different forms of relief. See State ex rel. Ebsersole v. Delaware Cty. Bd. of
Elections, 140 Ohio St.3d 487, 2014-Ohio-4077, 20 N.E.3d 678, ¶ 35. The remedy
Clark ultimately seeks through this mandamus proceeding is a public vote on the
referendum. But an administrative appeal does not provide such a remedy: the
administrative appeal could overturn Resolution No. 57-2022 as improper, but it
cannot achieve Clark’s goal of placing a referendum on the ballot.            See id.
Accordingly, the jurisdictional-priority rule is inapplicable.
                               C. Mandamus Claim
       {¶ 16} To be entitled to a writ of mandamus, Clark must establish by clear
and convincing evidence (1) a clear legal right to the requested relief, (2) a clear



                                          6
                                 January Term, 2022




legal duty on the part of the city to provide it, and (3) the lack of an adequate remedy
in the ordinary course of law. See State ex rel. Nauth v. Dirham, 161 Ohio St.3d
365, 2020-Ohio-4208, 163 N.E.3d 526, ¶ 11. As to the third element, Clark lacks
an adequate remedy in the ordinary course of law due to the proximity of the
election, which is approximately two months away. See, e.g., State ex rel. West v.
LaRose, 161 Ohio St.3d 192, 2020-Ohio-4380, 161 N.E.3d 631, ¶ 15 (no adequate
remedy in the ordinary course of law when the election was less than two months
away); State ex rel. Finkbeiner v. Lucas Cty. Bd. of Elections, 122 Ohio St.3d 462,
2009-Ohio-3657, 912 N.E.2d 573, ¶ 18-19 (same).
        {¶ 17} The city argues that Clark has an adequate remedy to challenge
Resolution No. 57-2022: an administrative appeal to the common pleas court. But
the city’s argument is flawed for the same reason that the jurisdictional-priority rule
does not apply. As stated above, an administrative appeal under R.C. Chapter 2506
does not accomplish what Clark seeks in this action, which is a writ of mandamus
ordering Collins to transmit the petition to the board and start the process of placing
a referendum on Resolution No. 57-2022 on the November 8 ballot. It is therefore
incorrect for the city to say that an administrative appeal is an adequate remedy to
achieve what Clark wants. See Ebersole at ¶ 35.
        {¶ 18} Accordingly, the dispositive issue is whether Clark has established a
right to the requested relief and whether Collins has a duty to provide it. See
Ditmars, 94 Ohio St.3d at 474, 764 N.E.2d 971.              Reading Section 9.02 of
Twinsburg’s charter and R.C. 731.29 together establishes the following procedure
for placing a referendum on the ballot: (1) petitioners timely submit their
referendum petition to Collins, the clerk of council, (2) Collins holds the petition
for ten days, (3) Collins transmits the petition to the board along with a certified
copy of the ordinance or measure in question, (4) within ten days, the board
examines the petition, attests to the number of valid signatures on it, and returns the
petition to Collins, (5) Collins certifies to the board the validity and sufficiency of



                                           7
                             SUPREME COURT OF OHIO




the petition, and (6) the board submits the ordinance or measure to the electors at
the next election occurring 90 days after Collins’s certification. See State ex rel.
Luonuansuu v. King, 161 Ohio St.3d 178, 2020-Ohio-4286, 161 N.E.3d 619, ¶ 4.
       {¶ 19} In this case, the referendum petition never got past the first step—
Collins did not transmit the petition and a certified copy of Resolution No. 57-2022
after ten days, because Vazzana advised that the measure was administrative and
therefore not subject to referendum. See Buckeye Community Hope Found. v.
Cuyahoga Falls, 82 Ohio St.3d 539, 697 N.E.2d 181 (1998), paragraphs two and
three of the syllabus. But Collins did not have the discretion to withhold the
referendum petition on that ground. Under Twinsburg’s charter and R.C. 731.29,
Collins had “a mandatory, ministerial duty to transmit the petitions to the board of
elections for its signature verification after ten days had elapsed from the date the
petitions were filed.”    (Emphasis added.)      State ex rel. Oberlin Citizens for
Responsible Dev. v. Talarico, 106 Ohio St.3d 481, 2005-Ohio-5061, 836 N.E.2d
529, ¶ 14. Collins abused her authority by refusing to transmit the referendum
petition “based upon a judicial or quasi-judicial determination” that Resolution No.
57-2022 was administrative rather than legislative. Id. at ¶ 16; see also State ex rel.
N. Main St. Coalition v. Webb, 106 Ohio St.3d 437, 2005-Ohio-5009, 835 N.E.2d
1222, ¶ 31 (a village clerk “improperly engaged in a judicial or quasi-judicial
determination to decide the manifestly substantive issue[] of whether the ordinance
proposed by relators’ initiative petition involved a subject that the village was
authorized to control by legislative action”); State ex rel. Barberis v. Bay Village,
31 Ohio Misc. 203, 204, 281 N.E.2d 209 (C.P.1974) (“Whether any given action
of a municipal council is legislative or administrative is a judicial question”) (cited
with approval in Oberlin Citizens for Responsible Dev. at ¶ 16). We therefore grant
a limited writ directing Collins to transmit the referendum petition and a certified
copy of Resolution No. 57-2022 to the Summit County Board of Elections.




                                          8
                                  January Term, 2022




          {¶ 20} We recognize that in a similar case, Oberlin Citizens for Responsible
Dev., we did not grant the relator a writ of mandamus despite finding that the city
auditor had violated his clear legal duty by not transmitting a referendum petition
to the board under R.C. 731.29. Instead, “given the proximity of the election,” we
considered whether the measure at issue was administrative or legislative. Oberlin
Citizens for Responsible Dev. at ¶ 20. We ultimately denied the writ because we
found that the measure was administrative and therefore not subject to referendum.
Id. at ¶ 21-31. We cautioned, however, that city officials “exceed their ministerial
and limited discretionary authority * * * by deciding whether ordinances are
legislative or administrative for purposes of determining whether they are subject
to initiative or referendum.” Id. at ¶ 35.
          {¶ 21} In this case, we do not address the issue whether Resolution No. 57-
2022 is properly subject to referendum. In Oberlin Citizens for Responsible Dev.,
we were faced with a tighter time frame, with the election in that case just 42 days
away from the date on which we rendered our decision. In this case, the election at
which Clark seeks to place Resolution No. 57-2022 on the ballot is almost one
month further away than the election in Oberlin Citizens for Responsible Dev.
Accordingly, we do not find it necessary to address whether Resolution No. 57-
2022 is subject to referendum.
                                 IV. CONCLUSION
          {¶ 22} For the foregoing reasons, we grant a limited writ ordering Collins
to transmit forthwith the referendum petition and a certified copy of Resolution No.
57-2022 to the Summit County Board of Elections pursuant to R.C. 731.29.
                                                                Limited writ granted.
          O’CONNOR, C.J., and FISCHER, DONNELLY, STEWART, and BRUNNER, JJ.,
concur.
          KENNEDY and DEWINE, JJ., concur in judgment only.
                                 _________________



                                             9
                             SUPREME COURT OF OHIO




           Mendenhall Law Group, Warner Mendenhall, and Logan Trombley, for
relator.
           Brouse McDowell, L.P.A., Irving B. Sugerman, and Matthew G. Vansuch,
for respondents.
                               _________________




                                        10